Title: Schweighauser to the American Commissioners, 16 July 1778
From: Schweighauser, Jean-Daniel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John



Honorable Gentlemen!
July 16 [1778]
Beging leave to refer you to mine of the 9 inst. I have now to inform you that Capt. Whipple at his return to his Ship, having wrote to me that he wanted the goods you had pointed out to be sent by him in order to stow his hold properly, I made yesterday application to Mr. Williams’ Clerk for the Continental stores in his Posession, when he told me that he had no objection to deliver them provided I wou’d give him an order upon you Gentlemen, for their amount. Which I could not comply with, having no directions from you to that purpose, which I hope you will approve. Mr. Ross being by some means apprised of this, has proposed some Powder belonging to the Public, which the Captain has accepted and is now occupied in taking into his Powder Room.
Yesterday I sent the last boat with the Provisions and Slops on board and have now nothing else but what the Captain can take when he receives his last dispatches. I am actually gathering the accounts, I hope to be able to make the general one shortly, in order to transmit you. I have the honor to be respectfully Honorable Gentlemen Your most Obedient and most humble Servant
J. Dl. Schweighauser


Permit me to remind you of what I hinted to you in my last of 9 inst: of the necessity of taking the proper arrangements with the Farmers respecting the Prises, as it really appears clear to me that they shou’d not be consider’d, altho English, as the Produce of that Country. Leaving this to your better judgement beg leave to Subscribe myself as on the other side Honorable Gentlemen, Your most obedient and most humble Servant
J. Dl. Schweighauser
To the Honorable Comissioners of the United States of America, at the Court of France, actually resident at Passy.

